Per Curiam,
After the appeal in this case was taken the Superior Court affirmed the judgment of the Common Pleas of Allegheny County in an action on a note given in the same transaction from which this appeal arises and on the same state of facts involving the same questions of law. See McMillan v. Davis, 54 Pa. Superior Ct. 154. From the judgment of the Superior Court we refused an appeal. A second consideration of the subject is needless. For the reasons stated in the opinion of the Superior Court by Judge Head, the judgment is affirmed.